Per Curiam:
The judgment follows the pleadings, and in both the parties for whom Bremer and Ring acted are correctly described as “Underwriters* doing business under the name or style ‘ New York and New England Underwriters at Lloyds of New York City.’” The judgment is in form one against certain individuals and not against an association, incorporated or not. We are not concerned with the effect that some other court may give such a judgment. The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present—Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.